DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,853,903 to Hosoya et al (cited by applicant in IDS) in view of “The effect of roll roughness and lubrican viscosity on the loads on the mill during cold rolling of steel strips” by Dick et al.
Regarding claim 1, Hosoya discloses a method for producing a bake hardenable steel strip for painted parts comprising the following broad composition overlapping the instantly claimed composition range as well as specific examples lying within the instantly claimed composition range such as example 34 (Hosoya, column 8, line 52- column 10 line 25, Example 2, column 12 lines 5-30, Tables 2 and 3)
Element
Claimed wt%
Hosaya No 34
Hosoya wt%
Overlap/lies within?
C
0-0.007
0.0021
0.0010-0.01
Yes
Mn
0-1.2
0.38
0.1-1.5
Yes
Si
0-0.5
0.02
0-0.2
Yes
Al
0-0.1
0.052
0.03-0.10
Yes
P
0-0.15
0.023
0-0.05
Yes
S
0.003-0.045
0.011
0-0.02
Yes
N
0-0.1
0.0019
0-0.0040
Yes
Cu
0-0.10
~0
~0
Yes
Cr
0-0.06
~0
~0
Yes
Ni
0-0.08
~0
~0
Yes
B
0-0.0015
0.0005
~0 or 0.0002-0.0015
Yes
V
0-0.01
~0
~0
Yes
Ca
0-0.01
~0
~0
Yes
Co
0-0.01
~0
~0
Yes
Sn
0-0.01
~0
~0
Yes
Ti, Nb, Mo
If Ti ≥ 0.005 and Nb ≥ 0.005
0.06 ≤ 4Ti +4Nb + 2Mo ≤ 0.60
Otherwise
0.06 ≤ Ti + 2Nb + 2Mo ≤ 0.60
Nb: 0.009
Ti: 0.018
Nb: 0.005-0.08
Ti: 0.01-0.07
Yes
Fe
Balance
Balance
Balance
Yes


Wherein the method comprises hot rolling, cold rolling, annealing in a manner to suppress grain coarsening and galvanizing (Hosaya, column 10 line 26-67, Example 2 column 12 lines 6-30) in order to produce sheets with a change in waviness ΔWca before and after paneling of less than 0.2 µm (Hosaya, column 5 line 64 – column 6 line 9) with an exemplary change in waviness ΔWca of 0 µm (Hosaya, Table 4, No 34).
Hosoya is silent with regards to the roughness Ra of the work rolls.
Dick discloses that the roughness of commercially used work rolls in cold mills and temper mills vary from a low 0.2 to a high of 5 μm (Dick, page 17, third paragraph of right hand column), overlapping the instantly claimed range of between 0.5 μm and 7.0 μm.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ commercially available work rolls having a roughness of 0.2 to 5 μm (overlapping the instantly claimed range of between 0.5 μm and 7.0 μm) in the method of Hosoya as suggested by Dick.  The motivation for doing so would be to employ commonly used commercially available equipment as opposed to more specialized and expensive equipment.
Regarding the overlapping roughness ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hosoya in view of Dick including the instantly claimed because Hosoya in view of Dick discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed ΔWsa, equiaxed grain size, and Wsa(Flat), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya in view of Dick would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing. 
Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hosaya in view of Dick including the instantly claimed because Hosaya in view of Dick discloses the same utility throughout the disclosed ranges.
Regarding claims 2 and 3, the steel of Hosaya overlaps the instantly claimed ranges and steel no 34 of Hosaya lies within the instantly claimed ranges.
Regarding claims 4-6 and 15-17, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing.  
Regarding the roughness ranges in instant claims 8-13 and 18-27, the instantly claimed roughness values overlap the roughness of commercially used work rolls in cold mills and temper mills which vary from a low 0.2 to a high of 5 μm (Dick, page 17, third paragraph of right hand column), overlapping the instantly claimed ranges. Regarding the overlapping roughness ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hosoya in view of Dick including the instantly claimed because Hosoya in view of Dick discloses the same utility throughout the disclosed ranges.
Regarding the number of roll stands in instant claims 8-13 and 18-27, it would be obvious to one of ordinary skill in the art to use whatever commercially available rolling equipment which is available to them, whether it be a single stand, two stands, or three or more stands, to practice the invention of Hosoya in view of Dick, the motivation for doing so being that Hosoya places no restriction on the number of roll stands to be used in the rolling of the product of Hosoya and one of ordinary skill in the art would be able to produce predictable results regardless of the number of stands involved in the rolling process.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as obvious over US 5,853,903 to Hosoya et al (cited by applicant in IDS) in view of “The effect of roll roughness and lubrican viscosity on the loads on the mill during cold rolling of steel strips” by Dick et al in view of “Continuous Hot Dip Coatings” by Leonard.
Regarding claim 7, Hosaya discloses that the steel may be treated with a zinc alloy layer (Hosaya, column 10 lines 14-23).  Leonard discloses that galvanized coatings typically contain between 0.16 and 0.25% aluminum (Leonard, page 789, “Aluminum Addition to the Galvanizing Bath) lying within the instantly claimed range.  Thus, the zinc alloy layer coating of Hosaya would be expected to implicitly contain between 0.16 and 0.25% aluminum according to typical practice.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.16 to 0.25% aluminum to the zinc coating of Hosaya as suggested by Leonard, the motivation being to enhance the development of a thin alloy-layer bond zone between the steel and zinc coating layer.
Regarding claim 14, Leonard discloses that typical coating thickness for hot-dip products is 7-46 µm (Leonard, page 789, Table 4) and that aluminum coatings are an alternative to zinc coatings (Leonard, page 788, “Hot-Dip Coatings”).  Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the zinc coating of Hosoya with an aluminum coating as taught by Leonard.  The motivation for doing so is that Leonard teaches that zinc and aluminum coatings are substitutable equivalents known for the same purpose of coating steel and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Regarding the instantly claimed thickness, the typical thicknesses disclosed by Leonard overlap that of the instantly claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hosaya in view of Leonard including the instantly claimed because Hosaya in view of Leonard discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed surface roughness, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Hosaya in view of Leonard would be expected to have the same or similar properties as the instantly claimed steel because it has the same or substantially the same composition, structure and method of manufacturing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 of U.S. Patent No. US 11,174,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a method of making a steel with a composition and properties lying within or overlapping that of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738